COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-039-CV
 
IN RE RYAN OMAR WHEATON                                                 RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
State has filed a response to Relator=s
petition for writ of mandamus.  It
appears from the State=s response that the trial courtCafter
this court requested a response from the StateCgranted
Relator the relief he sought in his petition to expunge records, thus rendering
moot Relator=s petition for writ of mandamus,
in which he sought a writ compelling the trial court to set his petition for
expunction for hearing.  We therefore
deny Relator=s petition for writ of mandamus.
PER CURIAM
 
 
PANEL B: 
GARDNER, DAUPHINOT, and MCCOY, JJ.
 
DELIVERED: 
February 28, 2008




    [1]See
Tex. R. App. P. 47.4.